



COURT OF APPEAL FOR ONTARIO

CITATION: Van Sluytman v. Muskoka (District Municipality),
    2018 ONCA 32

DATE: 20180116

DOCKET: C63372, C63373, C63375, C63376,

C63377, C63378, C63380 and C64065

Pepall, Benotto and Paciocco JJ.A.

BETWEEN                                                              
    Docket: C63372 and C63373

Mr. Rory Adrian Van Sluytman

Plaintiff (Appellant)

and

Her
    Majesty the Queen in right of Ontario,

The District Municipality of Muskoka

Defendants (Respondents)

AND BETWEEN                                                                          
    Docket: C63375

Mr. Rory Adrian Van Sluytman

Plaintiff (Appellant)

and

Orillia Soldiers Memorial Hospital

Defendant (Respondent)

AND BETWEEN                                                                          
    Docket: C63376

Mr. Rory Adrian Van Sluytman

Plaintiff (Appellant)

and

Dr. Anthony Denning Shearing

Defendant (Respondent)

AND BETWEEN                                                                          
    Docket: C63377

Mr. Rory Adrian Van Sluytman

Plaintiff (Appellant)

and

Muskoka Algonquin Healthcare

Defendant (Respondent)

AND BETWEEN                                                                          
    Docket: C63378

Mr. Rory Adrian Van Sluytman

Plaintiff (Appellant)

and

Canadian Mental Health Association 
    Muskoka-Parry Sound branch

Defendant (Respondent)

AND BETWEEN                                                                          
    Docket: C63380

Mr. Rory Adrian Van Sluytman

Plaintiff (Appellant)

and

Her
    Majesty the Queen in right of Canada,

Her
    Majesty the Queen in right of Ontario,

Legislative
    Assembly of Ontario,

Legal
    Aid Ontario,

Lake Country Community Legal Clinic

Defendants (Respondents)

AND BETWEEN                                                                          
    Docket: C64065

Her Majesty the Queen in right of Ontario

Applicant (Respondent)

and

Rory Adrian Van Sluytman

Respondent (Appellant)

Rory Adrian Van
    Sluytman, acting in person

Meagan Williams and Jeremy
    Glick, for the respondent, the Attorney General of Ontario (C63372, C63373,
    C63380 and C64065)

Jameson W. Clow and
    Marnie J. Hudswell, for the respondent, the District Municipality of Muskoka
    (C63372 and C63373)

Logan Crowell, for the
    respondents, Orillia Soldiers Memorial Hospital (C63375) and Muskoka Algonquin
    Healthcare (C63377)

Kosta Kalogiros and
    Brandon Mattalo, for the respondent, Dr. Anthony Denning Shearing (C63376)

Peter D. Duda, for the
    respondent, Muskoka-Parry Sound Community Mental Health Service (C63378)

Ian S. Epstein and
    Zack Garcia, for the respondent, Lake Country Community Legal Clinic (C63380)

Peter Sibenik and Wai Lam (William) Wong, for the Legislative Assembly of Ontario

Marie Abraham, for the
    respondent, Legal Aid Ontario (C63380)

Haniya Sheikh, for the
    respondent, the Attorney General of Canada

Heard: December 14, 2017

On appeal from the orders of Justice Thomas M. Wood of
    the Superior Court of Justice, dated January 23, 2017, with reasons reported at
    2017 ONSC 481, and June 21, 2017, and the order of Justice Joseph Di Luca of
    the Superior Court of Justice, dated March 28, 2017, with reasons reported at
    2017 ONSC 692.

By the Court:

A.

Introduction

[1]

The appellant, Rory Adrian Van Sluytman, a self-represented litigant,
    brings eight appeals before this court, each involving one or more of the
    respondents.

[2]

Seven appeals concern orders made by Wood J. and Di Luca J. of the
    Superior Court of Justice under the summary procedure provided for by R.
    2.1.01(1) of the
Rules of Civil Procedure
, R.R.O. 1990, Reg. 194,
    dismissing actions brought by the appellant on the ground that they were
    frivolous or vexatious (appeals numbered C63372, C63373, C63375, C63376,
    C63377, C63378, and C63380), (the Rule 2.1.01 Orders).  An additional appeal
    (appeal numbered C64065) concerns an order made by Wood J. allowing in part an
    application by the Attorney General of Ontario for an order declaring the
    appellant a vexatious litigant under s. 140 of the
Courts of Justice Act
,
    R.S.O. 1990, c. C.43 (the CJA), (the CJA Order).  We will address the
    appellants appeals from the Rule 2.1.01 Orders and the CJA Order in turn.

B.

Appeals from Rule 2.1.01 Orders

[3]

The appellants claims in the actions giving rise to the Rule 2.1.01 Orders
    relate generally to his numerous complaints about his interactions, over many
    years, with various government agencies, law enforcement officials, and mental
    health care and medical personnel in various parts of Ontario.  In broad terms,
    they concern: i) an incident in September 2014, which led to the appellants
    involuntary committal to hospital under the
Mental Health Act
, R.S.O.
    1990, c. M.7 (the MHA); ii) an incident in 2012 concerning the appellants
    failure to obtain a pension under the Ontario Disability Support Program; iii)
    an incident in May 2010, which also involved the appellants involuntary
    committal to hospital under the MHA, as well as the alleged failure by the
    respondent, Orillia Soldiers Memorial Hospital, to respond to requests by the
    appellant in April and May 2015 for an inquiry; and iv) historic incidents
    dating from 2008.

[4]

In each of the applications culminating in the granting of the R. 2.1.01
    Orders, the involved Superior Court justice reviewed the governing principles
    concerning the exercise of the courts discretionary authority under R. 2.1.01
     as set out in such leading authorities as
Gao v. Ontario WSIB
, 2014
    ONSC 6100, 37 C.L.R. (4th) 1;
Gao v. Ontario WSIB
, 2014 ONSC 6497, 37
    C.L.R. (4th) 7; and
Scaduto v. The Law Society of Upper Canada
, 2015
    ONCA 733, 343 O.A.C. 87  including many of the characteristics of vexatious
    proceedings identified in those cases.  In each case, having undertaken this
    review, the application judge then applied these principles to the appellants
    relevant pleading to determine, as he was required to do, whether it met the
    established pleadings rules and disclosed a reasonable cause of action or
    potentially meritorious claim.

[5]

The application judge concluded, in each application, that the pleading
    in question exhibited many of the hallmarks of pleadings in vexatious actions. 
    In all cases in which the Rule 2.1.01 Orders were granted, the application
    judges concluded that the appellants pleading: i) failed to advance a clear or
    legitimate cause of action; ii) was replete with the type of grandiose claims
    that characterize vexatious actions; and/or iii) in some instances, asserted
    one or more claims that were barred by the expiry of a governing limitation
    period.  On these bases, alone or in combination, the application judges
    concluded that the appellants actions were frivolous and vexatious, the Rule
    2.1.01 Orders were granted, and the appellants actions were dismissed.

[6]

The appellant appeals from the Rule 2.1.01 Orders on three main grounds. 
    In brief, he submits that the application judges erred in dismissing his
    actions: i) on the basis of drafting deficiencies in his pleadings and/or due
    to the expiry of the applicable limitation period; ii) in light of the alleged failure
    of government authorities to provide directions to self-represented litigants
    on how to proceed with a claim in compliance with the
Rules of Civil
    Procedure
; and iii) in light of the absence of any notice as required by R.
    2.1.01(3)1.

[7]

We are unable to accept these grounds of appeal.

[8]

We do not accept the appellants contention that the application judges
    erred in dismissing his actions due to deficiencies in his pleadings.  Having
    considered the appellants pleadings in the relevant proceedings, we agree with
    the application judges that they fall far short of meeting the pleadings
    requirements applicable to all litigants.  Further, they fail to advance any
    justiciable cause of action.

[9]

Simply put, the proceedings in question are facially frivolous and
    vexatious.  The appellants pleadings fail to contain any coherent narrative or
    a concise statement of the material facts in support of the wrongs sought to be
    alleged.  Instead, they contain rambling discourse, impermissible attachments,
    grandiose complaints of injury and damages claims, and bald assertions that
    repeat similar, if not identical, allegations detailed in multiple other
    proceedings commenced by the appellant.  On this ground alone, it was open to
    the application judges to dismiss the appellants actions under R. 2.1.01(1).

[10]

We
    also do not accept the appellants contention that the involved government
    authorities were obliged at law to furnish directions to him, as a
    self-represented litigant, on how to frame and plead his claims against the respondents. 
    The
Rules of Civil Procedure
provide detailed and clear procedures for
    the commencement of proceedings and delineate the requisite and permissible
    contents of pleadings.  The appellant, like all other litigants, was obliged to
    comply with the
Rules of Civil Procedure
.  He failed to do so in the
    actions at issue on these appeals.

[11]

We
    also reject any suggestion that the deficiencies in the appellants pleadings
    could be cured by appropriate amendments.  The record indicates that, in cases where
    the court provided the appellant with an opportunity to amend his pleadings in
    an effort to remedy their clear deficiencies, he failed to do so.

[12]

Turning
    to the issue of notice, the appellant submits that he did not receive notice
    that the court was considering making a R. 2.1.01 order.

[13]

Under
    R. 2.1.01(3), unless the court orders otherwise, an order staying or dismissing
    a proceeding that appears on its face to be frivolous or vexatious or otherwise
    an abuse of the process of the court shall be made on the basis of written
    submissions.  Those submissions are to be made in accordance with a specified
    procedure that includes, among other things, notice and an opportunity to
    provide written submissions within 15 days after receipt of notice.

[14]

Rule
    2.1 is to be interpreted and applied robustly:
Scaduto
at para. 8.  However,
    the procedure described is to be followed.  Moreover, as stated in
Scaduto
,
    the Rule is limited to the clearest of cases.

[15]

We
    are satisfied that these seven actions are the clearest of cases and further,
    that no procedural injustice ensued. We reach this conclusion for the following
    reasons.

[16]

Although
    it is not entirely clear that notice was given in all seven actions, it is
    evident that notice was definitely given in the action before Di Luca J. and in
    at least two of the six Rule 2.1.01 actions case managed by Wood J. and dealt
    with by him at the same time.  Indeed, in oral submissions, the appellant
    conceded that maybe he had received notice in one or two of the actions.

[17]

On
    March 28, 2017, Di Luca J. gave reasons granting a R. 2.1.01 order in
    CV-16-1483 (appeal numbered C63375).  At para. 1 of his reasons, he noted that
    the Registrar of the Court was directed to give notice and that the appellant
    did provide written submissions setting forth why, in his view, the R. 2.1.01
    order ought not to be granted.  Di Luca J. observed in para. 15 of his
    endorsement:

In his written submissions, the plaintiff is openly
    contemptuous of the Court process.  There is nothing in the written
    submissions, apart from thinly disguised vitriol, that can assist the court in
    deciding whether or not to dismiss the action.

[18]

On
    January 23, 2017, Wood J. gave reasons granting a R. 2.1.01 order in each of
    the six actions he was managing in Bracebridge.  Prior to this, on January 5,
    2017, he ordered that a copy of the request for such an order in action CV-16-129
    (which is not under appeal before this court) and CV-16-130 (appeal numbered
    C63378) was to be provided to the appellant.  The index to the appellants
    appeal book for action CV-16-130 describes this endorsement as follows: Copy
    of Endorsement (Notice of the use of Rule 2.1) by Justice Wood, dated January
    5, 2017 and received by the appellant on January 11, 2017.  Similarly, in CV-16-160,
    it is evident that notice was given as in his endorsement of January 5, 2017,
    Wood J. stated that the appellant had filed a response.

[19]

Justice
    Wood was managing all of the six actions and dealt with them all at the same
    time.  It is clear that notice was directed to be given and was given in at
    least some of the actions.  The endorsements in all of the actions note the
    appellant as appearing in person and that written submissions were received. 
    Having said that, as in
Obermuller v. Kenfinch Co-Operative Housing Inc.
,
    2016 ONCA 330, at para. 7, even if the appellant did not receive notice under R.
    2.1.01 to make submissions, no prejudice or injustice arose as the outcome
    would be unaffected.  It is apparent on the face of each statement of claim
    that the actions are frivolous and vexatious and an abuse of process.

[20]

For
    these reasons, we see no basis to interfere with the R. 2.1.01 Orders.

[21]

In
    light of this conclusion, we do not reach the question whether the expiry of a
    limitation period may be relied upon as an independent basis on which to
    dismiss an action under R. 2.1.01(1).

C.

Appeal from CJA Order

[22]

We
    reach a similar conclusion regarding the appellants appeal from the CJA Order
    in appeal numbered C64065.

[23]

Many
    of the salient characteristics of vexatious proceedings are usefully described
    in
Re Lang Michener et al. v. Fabian et al.
(1987) 59 O.R. (2d) 353
    (H.C.).  The application judge considered
Lang Michener
and these
    characteristics and evaluated the appellants actions accordingly.  He
    concluded at para. 13 that the various actions commenced by the appellant are
    a classic reflection of many of the characteristics outlined in
Lang
    Michener
, noting, among other matters:

·

the appellant has commenced multiple actions involving the same
    issue or issues and threatened to commence 154 more actions in the face of
    dismissals of his previous ones;

·

in most of his actions, the appellant sought the acknowledgement
    and correction of perceived government shortcomings, as distinct from asserting
    a right recognized at law;

·

the damages claims advanced by the appellant in many of his actions
    were grandiose  often ranging in quantum from $5 to $15 million  and bore no
    relation to the wrongs alleged;

·

the appellants asserted claims were repetitious, with many
    rolling over from one action to the next, in only slightly modified form;

·

the appellants written submissions on the CJA s. 140
    application continued this same pattern and attempted, as the application judge
    put it at para. 15 of his reasons, to lay the blame for his deficient
    pleadings at the door of the government and the courts for not providing
    adequate training or allowing sufficient leeway to self-represented litigants. 
    The government of Canada and the Premier of Ontario are blamed for these
    deficiencies; and

·

the appellant has appealed 7 of the 14 rulings made on his
    actions and failed to pay several outstanding adverse costs awards.

[24]

We
    agree with the application judge that these are hallmarks of vexatious
    proceedings, and a vexatious litigant.

[25]

We
    have also considered, and reject, the appellants many complaints of procedural
    unfairness relating to the CJA s. 140 application.  It is unnecessary to detail
    those complaints in these reasons.  On this record and, in some instances, as a
    matter of law, these complaints are without merit.  So, too, is the appellants
    contention that s. 140 of the CJA is an unjust legislative provision that was
    unfairly applied in his case.

[26]

In
    summary, in the circumstances here, the discretionary CJA Order was amply
    justified.  The appeal from it fails.

D.

Disposition

[27]

Accordingly,
    for the reasons given, all eight appeals are dismissed.  Most of the
    respondents did not seek costs and we see no reason to award any in the
    unfortunate circumstances of these appeals.

Released:

SP                                                   S.E.
    Pepall J.A.

JAN 16 2018                                    M.L.
    Benotto J.A.

David
    M. Paciocco J.A.


